UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-8F Application Pursuant to Section 8(f) of the Investment Company Act of 1940 (“Act”) and Rule 8f-1 Thereunder for Order Declaring that a Registered Investment Company has Ceased to be an Investment Company under the Act I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): []Merger [X]Liquidation []Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:City National Rochdale International Trade Fixed Income Fund 3. Securities and Exchange Commission File No.: 811-22552 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application[ ]Amendment 5. Address of Principal Executive Office (include No. and Street, City, State, Zip Code): 570 Lexington Avenue New York, New York 10022-6837 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Kurt Hawkesworth, Chief Operating Officer City National Rochdale, LLC 570 Lexington Avenue New York, New York 10022-6837 (800) 245-9888 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund’s records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: (records relating to the investment adviser of City National Rochdale International Trade Fixed Income Fund) City National Rochdale, LLC 570 Lexington Avenue New York, New York 10022-6837 (800) 245-9888 (records relating to the custodian of City National Rochdale International Trade Fixed Income Fund) U.S. Bank Corporate Trust Services One Federal Street, Third Floor Boston, MA 02110 (617)357-1757 (records relating to the administrator, accounting agent and transfer and dividend disbursing agent of City National Rochdale International Trade Fixed Income Fund) U.S. Bancorp Fund Services, LLC 2inancial Way, Suite 100 Glendora, CA 91741 (626) 914-7360 (records relating to the principal underwriter of City National Rochdale International Trade Fixed Income Fund) RIM Securities, LLC. 570 Lexington Avenue New York, New York 10022-6837 (212) 588-3400 8. Classification of fund (check only one): [X]Management company; []Unit investment trust; or []Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): []Open-end[X]Closed-end State law under which the fund was organized or formed (e.g., Delaware or Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: City National Rochdale, LLC 570 Lexington Avenue New York, New York 10022-6837 GML Capital, LLP Met Building 22 Percy Street London, England, W1T 2BU Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those principal underwriters have been terminated: RIM Securities, LLC. 570 Lexington Avenue New York, New York 10022-6837 If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [ ]Yes[X]No If Yes, for each UIT state: Name(s) File No: 811- Business Address (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X]Yes []No If Yes, state the date on which the board vote took place: August 27, 2014 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [ ]Yes[X]No If Yes, state the date on which the shareholder vote took place: If No, explain: Under the fund’s Agreement and Declaration of Trust, the Board of Trustees may cause the fund to be liquidated without shareholder approval. II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X]Yes[]No (a) If Yes, list the date(s) on which the fund made those distributions: December 19, 2014 (b) Were the distributions made on the basis of net assets? []Yes[X]No (c) Were the distributions made pro rata based on share ownership? [X]Yes[]No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: The distribution was made on the basis of available cash. (e)Liquidations only: Were any distributions to shareholders made in kind? []Yes[X]No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? []Yes[X]No If Yes, describe the method of calculating payments to senior security holders and distributions to other shareholders: Has the fund distributed all of its assets to the fund’s shareholders? []Yes[X]No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: The remaining shareholders in the fund are current or former advisory clients of the investment adviser. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [X]Yes[]No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: Following the approval by the Board of Trustees of the fund’s liquidation, the fund’s investment adviser instructed the fund’s sub-adviser to liquidate theholdings of the fund in a manner consistent with the best interests of the fund’s shareholders.The fund holds certain less liquid investments that, to date, the sub-adviser has been unable to sell for a reasonable value.The Board of Trustees approved the deregistration of the fund and the operation of the fund as a liquidating entity to sell the remaining positions as quickly as possible.As noted in response to Item 16(a), the fund made a distribution on December 19, 2014 and plans to make additional distributions as cash is available and the remaining holdings are sold.The fund will maintain a cash reserve to cover the operating expenses of the liquidating entity. III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) [X]Yes[]No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: Investment in corporate bank loans - $11,219,367, Receivable for bank loans sold net yet settled - $3,191,520,Investment in asset backed securities - $1,196,282,Cash balances – $232,172, Accrued interest receivable - $65,991 (b) Why has the fund retained the remaining assets? Please see the response to Item 19. (c) Will the remaining assets be invested in securities? [X]Yes[]No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [X]Yes[]No If Yes, (a) Describe the type and amount of each debt or other liability: Advisory fees payable - $33,635,Fund accounting,administration & custody fees payable – $21,854,Service Fees payable - $9,610, Other fund expenses - $22,382 (b) How does the fund intend to pay these outstanding debts or other liabilities? The fund will use its assets to pay or settle its outstanding debts and liabilities. IV. Information About Event(s) Leading to Request for Deregistration (a)List the expenses incurred in connection with the Merger or Liquidation? (i) Legal expenses: $20,000 (ii) Accounting expenses: $13,332 (iii) Other expenses (list and identify separately): None (iv) Total expenses (sum of lines (i)–(iii) above): $33,332 (b)How were those expenses allocated? The expenses incurred related to the liquidation of the fund will be allocated to the fund’s shareholders on a pro-rata basis based upon investment in the fund. (c)Who paid those expenses? The fund will pay for the expenses incurred related to the liquidation of the fund. Please see response to Item 22(b). (d)How did the fund pay for unamortized expenses (if any)? The fund intends to fully amortize all expenses by the final liquidating distribution. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? []Yes[X]No If Yes, cite the release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? []Yes[X]No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? []Yes[X]No If Yes, describe the nature and extent of those activities: VI. Mergers Only 26.(a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving the Merger: (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of the City National Rochdale International Trade Fixed Income Fund, (ii) he is the Chief Operating Officer of the City National International Trade Fixed Income Fund, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. /s/ Kurt Hawkesworth Kurt Hawkesworth
